 520315 NLRB No. 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Laborers Local 317 (Grazzini Bros.), 307 NLRB 1290 (1992).2The Respondent also contends that the General Laborers and theBricklayers should be dismissed as parties to this proceeding because
they are not parties to the collective-bargaining agreement at issue
in the WERC proceeding. The Respondent has not shown that the
participation of the Bricklayers and the General Laborers in this pro-
ceeding is prejudicial or detrimental to the Respondent. Further, the
Bricklayers and General Laborers were parties to the earlier 10(k)
case, which is relevant to this proceeding. For these reasons we will
not dismiss them as parties to this proceeding.3Thus, we do not find it necessary to rule on the General Coun-sel's motion to strike part of the Respondent's answer.4The recited facts are based on exhibits attached to the Motion forSummary Judgment, including the Decision and Determination of
Dispute in Grazzini Bros., supra, and on the Respondent's admis-sions either in its answer or its response and attached exhibit (omit-
ted from publication).Tile, Marble, Terrazzo Finishers and Shopworkers,Local 47-T and Grazzini Brothers & Companyand General Laborers Union, Local 317, Party-
in-Interest, and Bricklayers and Allied Crafts-
men, Local 19 of Wisconsin, Party-in-Interest.
Case 18±CD±324October 31, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYUpon a charge filed by Grazzini Brothers & Com-pany (the Employer) on September 3, 1993, and duly
served on Tile, Marble, Terrazzo Finishers and
Shopworkers, Local 47-T (the Respondent), the Gen-
eral Counsel of the National Labor Relations Board
issued a complaint and notice of hearing on October
1, 1993, against the Respondent alleging that it had
violated Section 8(b)(4)(ii)(D) of the National Labor
Relations Act.The complaint alleges that since February 12, 1991,the Respondent has demanded that the Employer as-
sign the ceramic tile finishing work at the St. Croix
Meadows Racetrack to employees who are represented
by the Respondent. The complaint charges that the Re-
spondent violated the Act by continuing to pursue an
action with the Wisconsin Employment Relations
Commission (WERC) with an object of forcing and re-
quiring the Employer to assign the work in dispute to
employees represented by the Respondent. The work in
dispute had previously been awarded to employees rep-
resented by the General Laborers Union, Local 317,
and the Bricklayers and Allied Craftsmen, Local 19 of
Wisconsin, in an earlier 10(k) proceeding before the
Board.1The Respondent filed an answer admitting inpart, and denying in part, the complaint allegations, de-
nying the commission of any unfair labor practices,
and asserting that the Respondent's collective-bargain-
ing agreement with the Employer provides a separate
and independent basis for contract enforcement.2Thereafter, on November 22, 1993, the GeneralCounsel, by counsel, filed with the Board in Washing-
ton, D.C., a motion to strike part of the Respondent's
answer and a Motion for Summary Judgment. The
General Counsel submits that all evidentiary issues
have either been litigated in the underlying 10(k) pro-ceeding, have been admitted by the Respondent, orhave been established by undisputed evidence, and that
because there is no genuine issue of any material fact,
summary judgment should be granted.On November 24, 1993, the Board issued an ordertransferring the proceeding to the Board and a Notice
to Show Cause why the General Counsel's motion
should not be granted. On December 8, 1993, the Re-
spondent filed a memorandum of law, with exhibits at-
tached, in opposition to the General Counsel's Motion
for Summary Judgment.For the reasons discussed below, we agree that nogenuine issue of material fact exists and that it is ap-
propriate to grant the General Counsel's Motion for
Summary Judgment.3On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Charging Party, a Minnesota corporation, withits office and place of business in Minneapolis, Min-
nesota, has been a contractor in the construction indus-
try, performing commercial and industrial construction.
During the calendar year ending December 31, 1992,
the Employer performed services valued in excess of
$50,000 in States other than the State of Minnesota.
We find that the Charging Party is an employer en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act and that the Respondent is a labor
organization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The Facts4The Employer is a tile, marble, and terrazzo contrac-tor. In December 1990, the Employer was awarded a
contract to install and finish ceramic tile at the St.
Croix Meadows Greyhound Racing Track. The Em-
ployer originally planned to complete the project using
one tile setter and one tile finisher from its regular
crew in Minnesota; the tile setter and finisher were
represented by the Bricklayers Local 19. The Employer
subsequently increased the size of its crew to one ap-
prentice and five journeymen tile setters, two finisher
bricklayers, and two laborers. The laborers were rep-
resented by Laborers Local 317.The Employer and the Respondent were parties to acollective-bargaining agreement through at least May 521MARBLE POLISHERS LOCAL 47-T (GRAZZINI BROS.)5As our dissenting colleague notes, the grievance on its face al-leges that the contract violations included subcontracting to non-
signatory entities and noncompliance with the manning requirements.
It is clear from the facts discussed above, however, that the Re-
spondent claimed the work that was assigned by the Employer to the
Bricklayers and the Laborers. Further, the Respondent itself, in its
response to the Order to Show Cause and opposition to the Motion
for Summary Judgment, described the grievance as a ``contractual
assignment of work grievance.''31, 1990; the Employer and the Respondent disagreeabout whether they were bound by that agreement past
May 31, 1990. The Respondent, contending that the
Employer was still bound by the collective-bargaining
agreement, claimed the tile finishing work on the St.
Croix Racetrack project. However, when the Employer
suggested the possibility of using employees rep-
resented by the Respondent on the project, the Brick-
layers and the Laborers demanded the finishing work
and threatened to picket the jobsite if employees rep-
resented by the Respondent were used on the project.On February 12, 1991, the Respondent filed a griev-ance with the Employer, asserting that the Employer's
use of Bricklayers and Laborers on the project violated
the alleged collective-bargaining agreement between
the Employer and the Respondent. On February 26,
1991, based on the Bricklayers' and Laborers' threats
to picket, the Employer filed a charge with the Board
to initiate a 10(k) proceeding. Subsequently, on March
14, 1991, the Respondent filed a complaint with
WERC seeking to compel the Employer to submit to
arbitration to resolve the Respondent's claim that the
Employer's assignment of the tile finishing work to
employees represented by the Bricklayers and Laborers
violated its alleged collective-bargaining agreement
with the Employer.At the 10(k) proceeding, the Respondent contendedthat no reasonable cause existed for finding a jurisdic-
tional dispute because the threats to picket resulted
from collusion among the Employer, the Bricklayers
and the Laborers to obtain a 10(k) determination. The
Board found no merit in the Respondent's contention
because the Respondent did not present any evidence
to show collusion, but instead relied solely on suppo-
sition. Laborers Local 317 (Grazzini Bros.), 307NLRB at 1290 fn. 5. Thus, the Board found reasonable
cause to believe that the Act had been violated and,
after considering the relevant factors, awarded the
work in dispute to the Bricklayers and the Laborers;
the Board relied on employer preference, area practice,
and economy and efficiency. Id. at 1294.Approximately 9 months after the Board issued itsDecision and Determination of Dispute, WERC sent a
letter to the Respondent's counsel inquiring as to the
status of the Respondent's state proceeding against the
Employer. The Respondent replied that it wanted to
pursue the WERC proceeding and requested that a
scheduling order issue. WERC subsequently issued a
notice of hearing on complaint in the action. The Em-
ployer then filed its charge in the instant proceeding,
alleging that the Respondent's continued pursuit of the
WERC action violates Section 8(b)(4)(D) of the Act.B. Analysis and Conclusions1. Genuine issue of material factSummary judgment in an 8(b)(4)(D) proceeding isappropriate only where there is no genuine issue of
material fact or where the parties have stipulated the
record of the 10(k) hearing as a basis for the Board's
determination of the unfair labor practice charge.
Longshoremen ILWU Local 6 (Golden Grain), 289NLRB 1, 2 (1988). A genuine issue of fact exists and
a respondent is entitled to a hearing if there are credi-
bility issues to be resolved or if the respondent denies
the existence of an element of the 8(b)(4)(D) violation,
either directly or by raising an affirmative defense. The
respondent is not required to proffer new or previously
unavailable evidence in order to be entitled to a hear-
ing. Golden Grain, supra at 2. See also Laborers Local721 (Hawkins & Sons), 294 NLRB 166, 167 (1989).According to its response to the Order to ShowCause and opposition to Motion for Summary Judg-
ment, the Respondent does not disagree with the facts
as stated in the General Counsel's brief in support of
his motion, and the Respondent does not raise any
credibility issues. However, in its answer to the com-
plaint, the Respondent denies that (1) since February
12, 1991, it has demanded that the Employer award the
work in dispute to employees represented by it; (2) the
WERC action was filed to compel the Employer to ar-
bitrate the Respondent's grievance; (3) the Board has
never issued an order determining that the Respondent
is the exclusive bargaining agent of the employees per-
forming the work; and (4) continuation of the WERC
action violates Section 8(b)(4)(D).We find that the above-described denials do notraise any genuine issues of material fact. As for the
first of these denials, the Respondent admitted in its
10(k) brief, which it incorporates in support of its posi-
tion in this proceeding, that it sought the work in dis-
pute for employees represented by it. In addition, the
Respondent's continued pursuit of the WERC action
demonstrates that it is still seeking the work, or com-
pensation for the work, as a consequence of the Em-
ployer's assignment of work to employees represented
by other unions.5As to the Respondent's denial thatthe Board has never issued an order determining that
the Respondent is the exclusive bargaining agent of the 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6See Grazzini Bros., 307 NLRB at 1290 fn. 5.7This is consistent with the Board's holding that it will not permitthe relitigation of threshold or preliminary matters not necessary to
prove an 8(b)(4)(D) violation. Golden Grain, 289 NLRB at 2 fn. 4.8Sec. 8(b)(4)(D) states that it is an unfair labor practice for aunion to engage in or coerce another to engage in a strike or to
threaten, coerce, or restrain an employer where the object is to force
or require an employer to assign particular work to certain employer
unless such employer is failing to conform to an order or certifi-
cation of the Board determining the bargaining representative for the
employees performing the work.employees performing the work in dispute, we pointout that the Board found in the underlying 10(k) pro-
ceeding that ``[t]here is no evidence that the Board has
certified any of the three Unions as the exclusive col-
lective-bargaining representative of the Employer's
employees.'' Grazzini Bros., 307 NLRB at 1291.While the Respondent is not required to proffer new
or previously unavailable evidence to show that a gen-
uine issue of material fact exists, the Respondent has
not proffered any evidence, either at the 10(k) proceed-
ing, or during the present proceeding, to show that the
above finding is incorrect. With respect to the Re-
spondent's denial that the WERC action was filed to
compel the Employer to arbitrate the Respondent's
grievance and that the Respondent's continuation of
the WERC action violates the Act, the denials of these
two assertions do not raise genuine issues of material
fact. The grievance and the WERC complaint speak
for themselves, and the issue of whether continuation
of the WERC action violates the Act calls for a legal
conclusionÐit does not raise an issue of fact requiring
a hearing.Finally, in support of its contention that genuineissues of material fact exist, the Respondent's Re-
sponse states that it disagrees with the ``findings''
made at the earlier 10(k) proceeding. Although the Re-
spondent does not detail or enumerate the 10(k) find-
ings with which it disagrees, the issues raised by the
Respondent's assertions in its 10(k) brief essentially
are: (1) whether the Employer colluded with the Brick-
layers and the General Laborers to initiate the 10(k)
proceeding; and (2) whether, at the time that the Em-
ployer awarded the work, the Respondent had a current
collective-bargaining agreement with the Employer.As discussed earlier, the Board rejected the collusionargument in the underlying proceeding6because theRespondent did not proffer any evidence to support its
allegation. Although the Respondent need not proffer
new or previously unavailable evidence in order to
show that a genuine issue of material fact exists enti-
tling it to a hearing before an administrative law judge,
the Respondent cannot make assertions without any
evidence. Mere supposition was not sufficient at the
10(k) proceeding, and reassertion of mere supposition
is not sufficient in this proceeding to establish that a
genuine issue of material fact exists.The second contention advanced by the Respondentin its 10(k) brief is that the Respondent had a current
collective-bargaining agreement with the Employer at
the time that the Employer assigned the work in dis-
pute. The Board, however, came to a contrary conclu-
sion in the earlier 10(k) proceeding, holding that there
was no firm basis for finding that a collective-bargain-
ing agreement existed between the Respondent and the
Employer. Grazzini Bros., 307 NLRB at 1292. Wefind that holding dispositive of the Respondent's con-tention. The existence of a collective-bargaining agree-
ment is one of many factors that the Board weighs
when awarding work in a 10(k) proceeding. It is well
settled that a party to a Board 10(k) proceeding cannot
relitigate the Board's work assignment in a subsequent
8(b)(4)(D) case. Longshoremen ILA Local 1566 (HoltCargo), 311 NLRB No. 166, slip op. at 2 (Aug. 9,1993) (not published in Board volumes). It logically
follows that a party cannot relitigate the various fac-
tors, including the existence or nonexistence, of a col-
lective-bargaining agreement, that the Board considers
in making its 10(k) determination.7Therefore, we re-ject the Respondent's attempt to relitigate the issue of
whether it had a collective-bargaining agreement with
the Employer.In any event, the question of whether or not therewas a current collective-bargaining agreement between
the Respondent and the Employer does not raise a gen-
uine issue of material fact that would prevent us from
granting summary judgment. To establish that a genu-
ine issue of material fact exists, the Respondent must
either raise a credibility issue or must deny the exist-
ence of an element of the 8(b)(4)(D) violation.8TheRespondent's contention regarding a collective-bar-
gaining agreement neither rests on a credibility deter-
mination nor negates the existence of an element of an
8(b)(4)(D) violation; thus the argument does not raise
a genuine issue of material fact.For all the reasons discussed above, we concludethat there are no genuine issues of material fact and
that, if the General Counsel's legal principles are cor-
rect, summary judgment is appropriate in this case.2. Application of legal principlesThe issue in this case is whether the Respondentviolated Section 8(b)(4)(D) of the Act by maintaining
its WERC action seeking to force the Employer to ar-
bitrate the Respondent's grievance after the Board
issued its 10(k) award assigning the work in dispute to
employees represented by the Bricklayers and the Gen-
eral Laborers rather than to employees represented by
the Respondent. The Board has held that, even if a
union has an arguably meritorious contractual claim to
the work in dispute, it violates the Act if it continues
to pursue the contractual claim after the Board issues
a 10(k) award allowing the work to be assigned to em- 523MARBLE POLISHERS LOCAL 47-T (GRAZZINI BROS.)9The Respondent cites Hutter Construction Co. v. Operating Engi-neers Local 139, 862 F.2d 641 (7th Cir. 1988), and CarpentersLocal 33 (AGC of Massachusetts), 289 NLRB 1482 (1988), to sup-port its proposition that a labor organization can lawfully pursue its
contractual remedies even when there was a 10(k) proceeding and
award. The cases cited by the Respondent are inapposite. Each in-
volved a dispute over the employer's subcontracting work in viola-
tion of a lawful union signatory subcontracting clause of a collec-
tive-bargaining agreement. The Board has held that a union does not
violate the Act by pursuing contractual remedies for an employer's
breach of a union signatory subcontracting clause when there have
been no coercive actions such as picketing and when no action has
been taken or threatened against the employer of the employees to
whom the work was awarded, because such an action is not nec-
essarily inconsistent with a work award to the subcontractor's em-
ployees. For example, a union may pursue a grievance against em-
ployer A if employer A subcontracts work to employer B in viola-
tion of a collective-bargaining agreement between employer A and
the union, even if, in a 10(k) proceeding, the Board awarded the
work in dispute to a union representing Employer B's employees. In
that situation, the union's grievance would not be inconsistent with
the Board's 10(k) award. Carpenters Local 33, 289 NLRB at 1484.The instant case is distinguishable from the subcontracting cases be-
cause Grazzini itself is the employer of the employees to whom the
work was awarded. Accord, Gundle Construction, 307 NLRB at1430 fn. 4.The Respondent's reliance on Longshoremen ILWU Local 7(Georgia-Pacific Corp.), 291 NLRB 89 (1988) (Georgia-Pacific II),is also misplaced. The Board held in Georgia-Pacific II that griev-ances filed by a union before the Board issues a 10(k) determinationdo not violate Sec. 8(b)(4)(D), but that grievances filed after the
10(k) determination do violate the Act. The Board has since found
that a union's failure to withdraw a pending grievance or state court
action to pursue a grievance after a 10(k) award has issued also vio-lates the Act. See Gundle Construction, 307 NLRB at 1430±1431.For the reasons stated in the majority opinion in Gundle, we rejectour dissenting colleague's position that the Respondent can lawfully
continue to pursue an arbitration award which would be contrary to
an outstanding 10(k) determination, if its grievances are limited to
work subject to, but performed prior to issuance of the determina-
tion.ployees represented by a different union. Iron WorkersLocal 433 (Otis Elevator), 309 NLRB 273 (1992); IronWorkers Local 433 (Swinerton Co.), 308 NLRB 756(1992); Roofers Local 30 (Gundle Construction), 307NLRB 1429 (1992), enfd. 1 F.3d 1419 (3d Cir. 1993);
Laborers Local 261 (Skinner, Inc.), 292 NLRB 1035(1989); Longshoremen ILWU Local 13 (Sea-Land),290 NLRB 616 (1988), enfd. 884 F.2d 1407, 1413±
1414 (D.C. Cir. 1989); and Longshoremen ILWU Local32 (Weyerhaeuser Co.), 271 NLRB 759 (1984), enfd.sub nom. Longshoremen ILWU (Weyerhaeuser Co.) v.Pacific Maritime Assn., 773 F.2d 1012 (9th Cir. 1985),cert. denied 476 U.S. 1158 (1986). The purpose of pro-
hibiting pursuit of such claims after a 10(k) award is
to prevent the undermining of the 10(k) award. Section
10(k) was included in the Act ``to provide a final reso-
lution to the dispute over which group of employees
are entitled to the work at issue.'' Roofers Local 30(Gundle Construction), supra at 1430. The Respondentargues that ``the employer can have assigned the work
according to [Sec.] 10(k) standards and yet at the same
time can have obligated itself by collective bargaining
agreement to the assignment of the work to Respond-
ent, thereby assuming a contractual obligation, the
breach of which entitles Respondent to contractual
remedies.'' This affirmative defense has no merit be-
cause it is directly contrary to Board law as described
above.9We find that the Respondent's continued pur-suit of the state WERC action violates Section8(b)(4)(ii)(D) because it seeks to undermine the
Board's earlier 10(k) award and to coerce the Em-
ployer into paying damages to the Respondent even
though the Employer assigned the work consistent with
the Board's 10(k) award.CONCLUSIONSOF
LAW1. Grazzini Brothers & Company is an employer en-gaged in commerce within the meaning of Section 2(6)
and (7) and Section 8(b)(4) of the Act.2. Respondent Tile, Marble, Terrazzo Finishers andShopworkers Local 47-T is a labor organization within
the meaning of Section 2(5) of the Act.3. By maintaining and refusing to withdraw its com-plaint pending before the Wisconsin Employment Re-
lations Commission in Case 1 No. 45488 Ce-2115 for
the purpose of forcing the Employer to arbitrate the
consequences of the Employer's assignment of the
work in dispute to employees not represented by the
Respondent, with an object of forcing or requiring the
Employer to assign contrary to the Board's Decision
and Determination of Dispute in 307 NLRB 1290
(1992) the work of installing and finishing the tiles at
the St. Croix racetrack, the Respondent has violated
Section 8(b)(4)(ii)(D) of the Act.4. The aforesaid unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order that it
cease and desist and take certain affirmative action de-
signed to effectuate the policies of the Act. In particu-
lar, we shall order the Respondent to withdraw its ac-
tion pending before the Wisconsin Employment Rela-
tions Commission in Case 1 No. 45488 Ce-2115.ORDERThe National Labor Relations Board orders that theRespondent Tile, Marble Terrazzo Finishers and
Shopworkers, Local 47-T, Milwaukee, Wisconsin, its
officers, agents, and representatives, shall1. Cease and desist from maintaining an action be-fore the Wisconsin Employment Relations Commission
docketed as Case 1 No. 45488 Ce-2115 seeking to ar-
bitrate the consequences of the Grazzini Brother &
Company's assignment of work to employees not rep- 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''1Laborers Local 317 (Grazzini Bros.), 307 NLRB 1290 (1992). Inote that I was not on the panel that decided the underlying 10(k)
case.2I agree with my colleagues that the Union's grievance may beviewed as protesting the Employer's assignment of the disputed
work.resented by the Respondent, with an object of forcingor requiring the Employer to assign contrary to the
Board's Decision and Determination of Dispute in 307
NLRB 1290 (1992) the work of installing and finish-
ing the tiles at the St. Croix Meadows Greyhound Rac-
ing Track.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Withdraw its complaint in Case 1 No. 45488 Ce-2115 from the consideration of the Wisconsin Employ-
ment Relations Commission.(b) Post at its business office, union hall, or anyplaces where it customarily posts notices to its mem-
bers, copies of the attached notice marked ``Appendix
A.''10Copies of the notice, on forms provided by theRegional Director for Region 18, after being signed by
the Respondent Local's authorized representative, shall
be posted by the Respondent Local immediately uponreceipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to
members are customarily posted. Reasonable steps
shall be taken by the Respondent Local to ensure that
the notices are not altered, defaced, or covered by any
other material.(c) Sign and mail sufficient copies of the notice tothe Regional Director for Region 18 for posting by
Grazzini Brothers & Company, where notices to their
employees are usually posted, if the Employer is will-
ing.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent Local has taken to comply.MEMBERDEVANEY, dissenting.Contrary to my colleagues, I would find that theUnion's continued pursuit of its action to compel arbi-
tration of its grievance concerning the Employer's as-
signment of the disputed work, after the Board issued
its 10(k) determination awarding the work to employ-
ees represented by other unions, did not violate Section
8(b)(4)(D).1Thus, the General Counsel has adduced noevidence that the Union's grievance seeks compensa-
tion for any work performed after the issuance of the
Board's 10(k) determination on July 15, 1992, and I
note that my colleagues do not argue to the contrary.
I note further that the grievance itself asserts only that
the Employer violated the parties' collective-bargaining
agreement by subcontracting to nonsignatory entitiesand by failing to comply with manning requirements.2Further, the complaint filed by the Union with theWisconsin Employment Relations Commission
(WERC) seeks only that the Employer be compelled to
arbitrate the grievance and to supply requested infor-
mation asserted to be relevant to the processing of that
grievance. I also note that the project itself commenced
on February 19, 1991; although it apparently was still
in progress in April 1991 when the hearing in the
10(k) case was held, there is no evidence that any of
the disputed work was performed after July 15, 1992.Consistent with my dissenting position in IronWorkers Local 433 (Otis Elevator), 309 NLRB 273,276 (1992), and Roofers Local 30 (Gundle Construc-tion), 307 NLRB 1429, 1432 (1992), enfd. 1 F.3d 1419(3d Cir. 1993), I would find that the Union's continued
pursuit, after a 10(k) determination has issued, of
grievances with respect to work performed prior to theissuance of the determination, does not violate Section
8(b)(4)(D). As there is no evidence in this case that the
Union's grievance, or its action before WERC seeking
to compel arbitration of the grievance, concerns work
performed after the Board issued its 10(k) determina-
tion on July 15, 1992, I would dismiss the complaint.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
maintain the action docketed beforethe Wisconsin Employment Relations Commission in
Case 1 No. 45488 Ce-2115 with an object of forcing
or requiring Grazzini Brothers & Company to assign,
contrary to the Board's Decision and Determination of
Dispute in 307 NLRB 1290 (1992), the work, de-
scribed below, to employees represented by Tile, Mar-
ble Terrazzo Finishers and Shopworkers, Local 47-T
rather than to employees represented by the General
Laborers Local 317 or the Bricklayers Local 19. The
work in question consists of installing and finishing
the tiles at the St. Croix Meadows Greyhound Racing
Track. 525MARBLE POLISHERS LOCAL 47-T (GRAZZINI BROS.)WEWILL
withdraw our complaint in Case 1 No.45488 Ce-2115 currently pending before the Wisconsin
Employment Relations Commission.TILE, MARBLETERRAZZOFINISHERSANDSHOPWORKERS, LOCAL47-T